                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

GREGORY STILLMAN,                            )
                                             )
                                             )       4:19-cv-00222-DGK
               Plaintiff,                    )
v.                                           )
                                             )
WALMART STORES EAST I, L.P.,                 )
                                             )
                                             )
               Defendant.                    )

          INDIVIDUALS EXPECTED AT COUNSEL TABLE DURING TRIAL

       Pursuant to the Scheduling Order, Plaintiff identifies the following people who are

expected to be at counsel table during trial: Gregory Stillman, Plaintiff; Jeffrey Blackwood, lead

counsel; James Montee, counsel; and Amanda Blackwood, counsel.

Date: August 7, 2020                                 Respectfully submitted,

                                                     MONTEE LAW FIRM, P.C.

                                                     /s/ Amanda J. Blackwood
                                                     Amanda J. Blackwood, MO #65054
                                                     James Montee, MO #33489
                                                     Jeffrey P. Blackwood, MO #71445
                                                     P.O. Box 127
                                                     St. Joseph, MO 64502
                                                     (816) 364-1650
                                                     (816) 364-1509 (fax)
                                                     ablackwood@monteelawfirm.com
                                                     Counsel for Plaintiff Gregory Stillman
